OPINION — AG — (1) PURSUANT TO 62 O.S. 1971 371 [62-371], THE BOARD OF COUNTY COMMISSIONERS MAY NOT ENTER INTO A CONTRACT WITH A BROTHER OF ONE OF THE COMMISSIONERS FOR THE PURCHASE OF A TRUCK, GASOLINE OR OTHER MAINTENANCE ITEMS WHERE THE COMMISSIONER HAS A DIRECT OR INDIRECT INTEREST IN THE CONTRACT. A COMMISSIONER IS "INDIRECTLY INTERESTED" IN A CONTRACT LET BY THE BOARD WHEN THE COMMISSIONER HAS OR IS LIKELY TO HAVE A PECUNIARY OR PERSONAL INTEREST IN THE CONTRACT WHICH INTEREST IS LIKELY OR WOULD TEND TO INTERFERE WITH THE COMMISSIONER'S OBJECTIVE PERFORMANCE OF HIS PUBLIC DUTY. (2) A COUNTY SUPERINTENDENT OF SCHOOLS MAY NOT SELL JANITORIAL SUPPLIES AND LIBRARY BOOKS TO OKLAHOMA PUBLIC SCHOOL DISTRICTS OUTSIDE THE COUNTY IN WHICH THE INDIVIDUAL IS SUPERINTENDENT WHERE THE SALE OR CONTRACT IS IN ANY MANNER RELATED TO THE SUPERINTENDENT'S OFFICIAL CAPACITY AS PROHIBITED BY 21 O.S. 1971 344 [21-344] . WHETHER THE CONTRACT IS RELATED TO THE SUPERINTENDENT'S OFFICIAL CAPACITY CALLS FOR A DETERMINATION OF FACT AND CANNOT BE ANSWERED BY LAW ALONE. CITE: OPINION NO. 64-406 OPINION NO. 79-202, 62 O.S. 1971 371 [62-371] (CONFLICT OF INTEREST) (CRIMES AND PUNISHMENT, PUBLIC FINANCE) (PATRICIA R. DEMPS) ** SEE OPINION NO. 91-029 (1992) ** ** SEE: OPINION NO. 89-513 (1989) ** ** SEE OPINION NO. 89-572 (1989) ** ** SEE OPINION NO. 87-530 (1987) **